ICO, Inc. Announces Financial Results for Fourth Quarter Ended September 30, 2008 HOUSTON, TEXAS, December 8, 2008 – ICO, Inc. (NASDAQ: ICOC), global producer of custom polymer powders and plastic film concentrates, today announced its results for the year ended September 30, 2008 and the fourth quarter ended September 30, 2008. Fourth Quarter Highlights · Revenues of $108.0 million, a decrease of $15.6 million or 13% from the prior year · Volumes declined 21% compared to the fourth quarter of fiscal 2007 due to slowing economy and hurricanes in the Gulf Coast · Operating income of $4.1 million, down 58% year-over-year · Net income per share of $.08 fully diluted · Total debt outstanding decreased $8.5 million or 15% sequentially as a result of positive cash flow and stronger U.S.
